Citation Nr: 1020932	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for compression 
fracture L-1 with degenerative changes, evaluated as 20 
percent disabling from November 21, 2005 through January 12, 
2010 and as 40 percent disabling from January 13, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 60 days in order to allow for the submission of 
additional evidence for consideration.  Additional evidence 
was submitted in October 2008, accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2009).

In January 2009, the Board remanded this case to the Appeals 
Management Center (AMC) in Washington, DC for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

In a February 2010 rating decision, the AMC increased the 
rating for the Veteran's compression fracture L-1 with 
degenerative changes to 40 percent, effective January 13, 
2010.  However, as that grant did not represent a total grant 
of benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From November 21, 2005 through January 12, 2010, the 
competent medical evidence of record demonstrates that the 
Veteran's compression fracture L-1 with degenerative changes 
was characterized by pain, forward flexion limited to 35 
degrees at worst, combined range of motion limited to 149 
degrees at worst, and occasional radiating pain, but no 
incapacitating episodes requiring bed rest prescribed by a 
physician.

2.  From January 13, 2010, the competent medical evidence of 
record demonstrates that the Veteran's compression fracture 
L-1 with degenerative changes has been characterized by pain 
and forward flexion limited to 5 degrees at worst (when 
considering complaints of pain), and has not been productive 
of unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes requiring bed rest prescribed by a 
physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
from November 21, 2005 through January 12, 2010, and in 
excess of 40 percent from January 13, 2010, for compression 
fracture L-1 with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in April 2006 and February 2009 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  These letters advised the Veteran to 
submit evidence showing his lumbar spine disability had 
worsened, to include records from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disability.  The February 2009 letter also 
informed the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the symptoms have on his employment, provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation, and 
provided relevant rating criteria for evaluating his lumbar 
spine disability.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase 
need not be veteran specific).  In addition, the letters 
explained how VA determines effective dates and the types of 
evidence which impact such determination.  The case was last 
adjudicated in January 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, hearing testimony, and lay evidence.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Moreover, he described his symptomatology and its 
impact on his functioning to VA examiners.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for compression fracture L-1 with 
degenerative changes has been in effect since July 1977.  The 
Veteran filed his current claim for an increased rating in 
November 2005.  In the June 2006 rating decision on appeal, 
the RO granted a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5235, effective November 21, 2005.  In a 
February 2010 rating decision, the AMC granted a 40 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5235, 
effective January 13, 2010.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2009).  Any associated objective neurologic abnormalities 
should be evaluated separately, under an appropriate 
diagnostic code.  Id. at Note 1.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which 
the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note 5.

Turning to the evidence, the Veteran underwent a VA spine 
examination in May 2006.  On that occasion, he complained of 
constant low back pain which sometimes radiated to his left 
thigh.  For pain relief, he stated that he used a heating pad 
and hot showers, but no medication.  The Veteran reported 
flare-ups of low back pain once per week, but with no 
additional limitation of motion during such flare-ups.  It 
was noted that he had had no incapacitating episodes in the 
last 12 months.  He further indicated that his back condition 
had no functional effects on his employment.  The Veteran 
could walk without any assistive devices, though it was noted 
that he sometimes used a brace around his back for relief.  

Examination of his lumbar spine revealed paraspinal muscle 
spasm and percussion muscle tenderness, but no spinal 
tenderness, edema, redness, effusion, or swelling.  Range of 
motion of the lumbar spine measured 60 degrees of forward 
flexion, 20 degrees of extension, 25 degrees of bilateral 
flexion, and 25 degrees of bilateral rotation, for a combined 
range of motion of 180 degrees.  It was noted that the 
Veteran complained of pain throughout the range of motion, 
but that range of motion remained the same after five 
repetitions.  A neurological examination (including motor, 
sensory, and reflex testing) yielded normal results.  
Accompanying X-rays of the Veteran's lumbar spine in May 2006 
revealed minimal degenerative changes but no fractures or 
other bony abnormalities.

At his October 2008 hearing, the Veteran testified that his 
lumbar spine disability had worsened since the time of his 
May 2006 VA examination, in that his range of motion had 
decreased and his pain had increased.  He contended that 
there was one day in the past year that he could not even get 
out of bed due to his back pain.  The Veteran also testified 
that he was now experiencing radiating pain and numbness in 
his left and right thighs as a result of his lumbar spine 
disability.

An October 2009 VA treatment record documents that range of 
motion of the Veteran's lumbar spine measured 35 degrees of 
forward flexion, 21 degrees of extension, 13 degrees of right 
lateral flexion, 16 degrees of left lateral flexion, 29 
degrees of right rotation, and 35 degrees of left rotation, 
for a combined range of motion of 149 degrees.  It was noted 
that all ranges of motion were painful.

Pursuant to the Board's January 2009 remand, the Veteran 
underwent another VA spine examination on January 13, 2010.  
On that occasion, he complained of chronic low back pain 
which ranged from moderate to severe.  Treatment consisted 
only of over-the-counter pain medication.  The Veteran 
reported weather-related flare-ups of low back pain radiating 
to his bilateral hips and feet, usually the left anterior 
thigh with numbness in the left calf.  Despite his report of 
incapacitating episodes lasting one to two days, up to ten 
episodes per year, it was noted that there had been no 
physician-prescribed bed rest in the past 12 months.  The 
Veteran denied any impairment of gait or the need for 
assistive devices.  He also denied any unsteadiness or falls 
related to the spine.  It was noted that he had a back brace 
that he used intermittently.  

Examination of his lumbar spine revealed significant 
thoracolumbar spasm and intense spasm in the lumbosacral 
spine.  Range of motion of the lumbar spine measured 15 
degrees of forward flexion, 15 degrees of extension, 15 
degrees of right lateral flexion, 15 degrees of left lateral 
flexion, 25 degrees of right rotation, and 25 degrees of left 
rotation, for a combined range of motion of 110 degrees.  It 
was noted that the Veteran had increased pain throughout the 
arc of range of motion, beginning with the initiation of the 
arc, and that he had to stop attempts at range of motion due 
to worsening pain.  After three repetitions, range of motion 
of the lumbar spine measured 5 degrees of forward flexion, 0 
degrees of extension, 5 degrees of right lateral flexion, 5 
degrees of left lateral flexion, 15 degrees of right 
rotation, and 15 degrees of left rotation, for a combined 
range of motion of 45 degrees.  The Veteran's gait, posture, 
and stance were antalgic.  It was noted that an MRI of the 
Veteran's lumbar spine in November 2008 had revealed mild to 
moderate spondylosis in the lumbosacral spine with facet 
arthropathy.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's compression fracture L-1 with 
degenerative changes is appropriately evaluated as 20 percent 
disabling from November 21, 2005 through January 12, 2010, 
and as 40 percent disabling from January 13, 2010.

For the period from November 21, 2005 through January 12, 
2010, the objective findings of record do not reflect 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2009).  In addition, for that period, the evidence shows the 
Veteran denying incapacitating episodes requiring bed rest 
prescribed by a physician (as the Veteran reported at his 
October 2008 hearing that he underwent one day of best rest 
only as a form of self-treatment), and there is no clinical 
evidence establishing such.  Thus, evaluation pursuant to 
Diagnostic Code 5243 based on incapacitating episodes is not 
warranted.  See 38 C.F.R. § 4.71a.

In addition, during this period, the Veteran's forward 
flexion of the thoracolumbar spine was shown to be 35 degrees 
at worst, and his combined range of motion was shown to be 
149 degrees at worst.  Thus, even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
does not support any additional limitation of motion in 
response to repetitive motion that would support an 
evaluation in excess of the 20 percent assigned for that 
period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 
(2009).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges 
the Veteran's complaints of radiating pain and numbness into 
his bilateral lower extremities during the period from 
November 21, 2005 through January 12, 2010.  However, the 
Board notes that the neurological portion of his May 2006 VA 
examination (including motor, sensory, and reflex testing) 
yielded normal results, and the evidence reflects that no 
further neurological testing was conducted until the day of 
the January 13, 2010 VA examination.  Therefore, the Board 
finds that the medical evidence of record fails to show that 
the Veteran's lumbar spine disability was not productive of 
any objective neurological disabilities during the period 
from November 21, 2005 through January 12, 2010.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (2009).

For the period beginning on January 13, 2010, the objective 
findings of record do not reflect evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2009).  In this regard, the 
results of range of motion testing upon VA examination have 
shown that the Veteran had forward flexion to 15 degrees, as 
well as the ability to extend, rotate, and laterally flex his 
thoracolumbar spine.  Clearly, his spine is not fixed.  Thus, 
the Veteran is receiving the maximum evaluation assignable 
for limitation of motion of the lumbar spine.  Id.; see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).  In addition, for that 
period, the evidence shows the Veteran denying incapacitating 
episodes requiring bed rest prescribed by a physician, and 
there is no clinical evidence establishing such.  Thus, 
evaluation pursuant to Diagnostic Code 5243 based on 
incapacitating episodes is not warranted.  See 38 C.F.R. 
§ 4.71a.

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board observes that 
the Veteran has already been awarded service connection for 
right and left leg peripheral neuropathy, both effective 
January 13, 2010.  There is no indication in the record that 
he filed a notice of disagreement with the evaluations 
assigned to those conditions.  The medical evidence of record 
fails to show that the Veteran's lumbar spine disability has 
been productive of any other neurological disabilities during 
the period beginning on January 13, 2010.

In summary, based upon the competent medical evidence of 
record, the Board concludes that the Veteran's compression 
fracture L-1 with degenerative changes has been adequately 
addressed by the 20 percent evaluation already assigned from 
November 21, 2005 through January 12, 2010, and by the 40 
percent evaluation already assigned from January 13, 2010.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2009).

The Board has also considered whether the Veteran's lumbar 
spine disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for compression 
fracture L-1 with degenerative changes, evaluated as 20 
percent disabling from November 21, 2005 through January 12, 
2010 and as 40 percent disabling from January 13, 2010, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


